Citation Nr: 0522613	
Decision Date: 08/18/05    Archive Date: 08/25/05

DOCKET NO.  00-04 145A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Propriety of the initial noncompensable evaluation for 
residuals of a Hepatitis A infection.


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney at 
Law


WITNESSES AT HEARING ON APPEAL

Appellant and son


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION

The veteran had active service from September 1944 to 
November 1946.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a February 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  In this decision, the RO granted 
service connection for residuals of a Hepatitis A infection.  
However, the initial evaluation of this disability was found 
to be noncompensable.  The veteran has appealed this initial 
evaluation.

In April 2001, the Board denied the veteran's claim for an 
increased rating.  The veteran appealed the Board's decision 
to the United States Court of Appeals for Veterans Claims 
(Court) that subsequently vacated the Board decision and 
remanded the case for further VA development.  The Board 
remanded the case in September 2004 to the agency of original 
jurisdiction (AOJ) to conduct this development.  The case has 
now returned for further appellate consideration.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

During the pendency of this appeal, the veteran's U.S. 
Representative contacted VA in a letter dated October 2004.  
VA was informed that the veteran had been seen by his private 
physician in the spring of 2004.  Testing had reportedly 
revealed elevated liver enzymes and the possibility of liver 
dysfunction.  These records have not been directly requested 
by VA from the private physician, nor are they currently part 
of the claims file.  While the RO issued a letter in November 
2004 requesting the veteran to submit pertinent private 
medical evidence, this letter failed to specifically discuss 
the identified private treatment or specifically request the 
veteran to submit either these records or a properly 
completed release form.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).

In its order, the Court commented that a VA hearing officer 
(who had conducted the hearing on appeal in May 2000) had 
verbally promised the veteran that an additional VA 
compensation examination would be obtained, but such an 
examination was not obtained before a decision adverse to the 
veteran was issued.  The Court found that this "commitment 
of the hearing officer to schedule a VA examination was 
significant" as the veteran argued he had relied on it to 
his detriment.  The Board subsequently remanded this case for 
the promised examination in September 2004 and the 
examination was held in December 2004.

While the examiner of December 2004 noted that he had 
reviewed the veteran's claims file and computerized VA 
treatment records, it appears that he did not have access to 
the identified private treatment records from the spring of 
2004.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (A 
VA medical examination must consider records of prior medical 
examination and treatment in order to assure a fully informed 
examination); Ardison v. Brown, 6 Vet. App. 405 (1994) (The 
duty to assist requires consideration of a condition's active 
stage in order to be adequate for rating purposes.)  While 
the examiner of December 2004 found no current residuals from 
the Hepatitis A infection, evidence contained in the 
identified private treatment records raises the possibility 
that the veteran had a period of increased symptomatology 
that could require a staged rating.  See Fenderson v. West, 
12 Vet. App. 119 (1999).  Therefore, to ensure that the VA 
examination is adequate for rating purposes, and to comply 
with the Court's remand order in both fact and spirit, the 
Board finds that additional development is warranted.  See 
Stegall v. West, 11 Vet. App. 268, 270-71 (1998).  

On remand, the AOJ should request the appropriate release 
forms be completed and submitted so that VA can obtain the 
identified private treatment records from the spring of 2004.  
If such releases are received and the identified records 
obtained, the claims file should be referred to the physician 
that conducted the VA examination in December 2004 for an 
opinion on whether there is any medical evidence that the 
veteran suffered with a residual disability arising from his 
Hepatitis A infection.

Therefore, in order to ensure that the record is fully 
developed, this case is REMANDED to the VBA AMC for the 
following:

1.  Contact the VA Medical Center in 
Jackson, Mississippi, and request copies 
of the veteran's inpatient and outpatient 
treatment dated from November 2004 to the 
present time.  All responses or evidence 
should be incorporated into the veteran's 
claim file.  

2.  Contact the veteran and request that 
he fully complete the appropriate release 
forms so that private treatment 
identified to have occurred in the spring 
of 2004 may be obtained by VA, including, 
but not limited to, any treatment from 
James M. Beasley, M.D. and at South 
Central Regional Medical Center.  See 
Statement from the veteran's U.S. 
Representative, dated October 13, 2004.  
If the veteran submits the appropriate 
release form, contact the private 
healthcare provider and request the 
identified treatment records.  All 
responses and/or evidence received should 
be associated with the claims file.

3.  After the completion of the above 
development and evidence received has 
been associated with the claims file, 
forward the claims file to the physician 
that conducted the veteran's compensation 
examination on December 2, 2004.  Request 
that this physician review the claims 
file, to include any evidence obtained 
since December 2004, and determine if any 
current residuals of Hepatitis A exist, 
or have existed since July 1999 (the date 
of the veteran's claim).  If so, then the 
examiner should provide the appropriate 
diagnoses and a full description of all 
symptomatology associated with the 
residuals of Hepatitis A.  

If the December 2004 examiner is 
unavailable for this review, then the 
claims file should be forwarded to another 
qualified examiner to conduct a review of 
the claims file and provide the requested 
opinions.  

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.  

4.  Thereafter, readjudicate the 
veteran's claim on appeal, with 
application of all appropriate laws and 
regulations and consideration of any 
additional information obtained.  If the 
decision with respect to the claim on 
appeal remains adverse to the veteran, he 
and his representative should be 
furnished a Supplemental Statement of the 
Case (SSOC) and afforded a reasonable 
period of time within which to respond 
thereto.  An appropriate period of time 
should be allowed for response.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until VA notifies him; however, the veteran is hereby 
notified that failure to cooperate in VA's reasonable 
requests in the development of this claim could result in an 
adverse determination.  38 U.S.C.A. § 5103A(b) (West 2002); 
38 C.F.R. § 3.159(c)(1)(i), (ii) (2004).  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




